DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claim(s) 19, 21-33, 35-36, 38-49, 51-54 is/are allowable over the following reference(s): Gane (US Pat.: 10053817), which is/are the closest prior art this office has discovered.  
Gane describes a process for the manufacture of structured material (title), such as base paper sheet (col. 7, lines 39-40).  The composition involves combining a cellulose fiber with a filler, such as calcium carbonate (see claim 1, steps a-c).  The calcium carbonate can be a precipitated calcium carbonate (col. 5, lines 33-35, col. 6, line 14).  The mixtures are in the form of an aqueous suspension (col. 6, lines 22-25).  
As for the simultaneous feature, Gane teaches that the first mixture combines a first cellulose fibers with calcium carbonate (see step c in claim 1). This can be considered suspension S1.  Gane then teaches that an additional fiber is added (see claim 1, step c) that is combined with one further filler (see Claim 1, step f). The filler used can be precipitated calcium carbonate (col. 5, lines 34-35) in an aqueous suspension (col. 6, lines 24-25).  This can be considered suspension S2. The two mixtures are combined, which can meet the “simultaneous” feature.  
As to the fillers being the same, Gane teaches that the at least one filler can be either the same or different than the one used in step b (col. 6, lines 7-10).  This can be considered that “more than 99 wt % of the filler in the first aqueous suspension S1 and the second aqueous suspension S2 are the same”.
As to the flocculating additives A and B being different, Gane describes use of adding dispersing agents selected from the group consisting of:  homopolymers or copolymers of polycarboxylic acids and/or their salts or derivatives or esters of: acrylic acid, methacrylic acid, maleic acid, fumaric acid, itaconic acid; acryl amide or acrylic esters, methylmethacrylate, or any mixture thereof; and alkali polyphosphates, phosphonic-, citric- and tartaric acids and the salts or esters thereof; or any mixture thereof (claim 13 of Gane).
Gane explains that the first suspension contains cellulose fibers (see claim 1, step a).  This can be considered flocculating additive A.  After addition of filler (claim 1, step b), additional filler may be added (see claim 1, step f).  Since a retention aid is added to this (or “dispersing agent” in Gane), the polymeric acrylic acid polymer of Gane can be considered flocculating additive B.  
That the two mixtures are combined into a third vessel.
Therefore, it is clear Gane do(es) not disclose or suggest the present invention, nor is it obvious over the art.
In light of this, the present claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

May 13, 2021